DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities: In line 1, “Packaging” should be --The packaging-- and “item” should be --claim--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 appears to be a literal translation into English from a foreign document and is replete with indefinite language. Claim 1 fails to layout and define each structural feature of the claim in a clear, concise and organized manner that renders the structure and scope of the claim clear.
Claim 1 recites the limitation “packaging with a sealed lapped end-face of the seam made of a forming material” in line 1. However, the claim fails to clearly and adequately define any structure that goes to make up the sealed lapped end-face. Accordingly, the structure intended by “sealed lapped end-face” cannot be ascertained. Additionally, it is not clear whether the packaging as a whole or just the packaging at the seam is limited to being made of the claimed forming material. 
Claim 1 recites the limitation “the protective layer…is made of elongated relative to the transverse length of the frame material” in lines 3-4. However, the limitation “made of elongated” appears to be incomplete or incorrectly translated and thus, the intended structure cannot be ascertained. Additionally, the claim fails to define any directional dimensions that would render “the transverse length” clear. 
Claim 1 recites the limitation “a forming material consisting of a frame material and a protective layer” in lines 1-2 and the limitation “the elongated protective layer is connected to the mating layer of the forming material” in lines 5-6. However, if the forming material consists of the frame material and the protective layer, it is not clear 
Claim 1 also fails to provide proper antecedent basis for “the seam”/“the package seam” (lines 1/5), “the inner side” (line 3), and “the point” (line 4). 
Accordingly, the structure intended by the language of the claim is not clear and thus, the metes and bounds of the patent protection desired cannot be ascertained. 
For the purpose of examination, the claim will be considered in light of the specification and as defined in the rejection below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baur (DE 44 09 255 A1 and Translation).
Regarding claim 1, Baur teaches a package comprising a package seam (Fig. 3), wherein the package is made of a forming material consisting of a frame material (2e, 2f) and a protective layer (1e, 1f), wherein the protective layer is applied only on an inner side of the frame material, wherein the protective layer is lengthened in relation to the frame material to define an extension that extends beyond an end-face (3e) of the frame material, and wherein the package seam is formed by overlapping the forming material and connecting the extension to an underlying portion of the protective layer . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baur, as applied to claim 1 above, in view of Vahavihu (WO 2010/072791 A1). 
Regarding claim 2, Baur teaches the package of claim 1 above, wherein the protective layer is made of a polymer (Translation paragraphs 13-17) but fails to teach the polymer being a biodegradable polymer. Vahavihu teaches an analogous package comprising a package seam (5), wherein the package is made of a forming material comprising a frame material (1) and a protective layer (7) made of a polymer. Vahavihu further teaches that it is known and desirable in the prior art to form the protective layer of biodegradable polymer so that the whole package is biodegradable and so that the whole package can be disposed with compostable waste (pages 1-3, 5-7). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Baur by alternatively forming the protective layer of a biodegradable polymer, as taught by Vahavihu, so that the whole package is biodegradable and can be disposed with compostable waste.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734